Opinion issued August 29, 2013




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-13-00626-CR
                            ———————————
                  KRISTOPHER RYAN O'NEAL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 268th District Court
                          Fort Bend County, Texas
                   Trial Court Case No. 11-DCR-058934A


                          MEMORANDUM OPINION

      Appellant, Kristopher Ryan O’Neal, has filed a motion to dismiss the appeal

in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP.

P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss any pending motions as moot.

                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Sharp and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2